Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 12/02/2021. In the instant amendment, claim 1 has been amended.
Claims 1-20 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2001/0019826 to Ammann
 [0176] Left-side drawer 1106 includes a forward container-holding structure for holding therein six similarly sized bottles. The container structure includes divider walls 1153, 1155, 1157, and 1159 and container blocks 1151 having a curved bottle-conforming front edge, which together define six container-holding areas. Lower sensors 1148 and upper sensors 1150 (six of each) are mounted on the divider walls 1155, 1157, and 1159. The upper and lower sensors 1148, 1150 are preferably DC capacitive proximity sensors (preferably sensors available from Stedham Electronics Corporation of Reno, Nev., model number C2D45AN1-P, chosen for their flat profile and sensing range). The upper sensors 1150 indicate when the bottles held in the container structure are full, and the lower sensors 1148 indicate when the bottles are empty. In the preferred arrangement, the left two bottles 1146 contain a detecting agent ("Detect I"), the middle two bottles 1168 contain silicon oil, and the right two bottles 1170 contain another detecting agent ("Detect II"). 

US 2005/0123445 to Blecka
 [0498] o Internal Waste Containers (Qty-2)--Provide liquid waste storage with a holding capacity of eight hours of instrument operation. During normal operation, only one container is filled at a time. Each container has three liquid level sensors. A low level sensor indicates the container is present (the container will never empty below this level, so if the sensor registers liquid, a container must be present). A mid level sensor to ensure that all the samples in-process 

US 2006/0170950 to Seike
 [0083] On the other hand, if there is a request for staple processing and if the discharge tray 8 is retracted, that is, if both of the first paper detection sensor 91 and the second paper detection sensor 92 are on (if determined to be Yes in step S2 and No in step S3), then the control portion 90 displays a message urging the discharge tray 8 to be extended, on the liquid crystal display panel of the operation portion 915 (step S6) and monitors the first paper detection sensor 91 and the second paper detection sensor 92, so as to monitor whether or not at least either one of the sensors is switched from on to off (step S7). If the user looking at this warning message extends the discharge tray 8 and thus at least either one of the first paper detection sensor 91 and the second paper detection sensor 92 is switched from on to off (if determined to be Yes in step S7), then the control portion 90 starts print processing (step S4), and when the print processing is performed to the last (if determined to be Yes in step S5), then the procedure returns to a standby state until the next print request is made.

The prior art of record (Smith in view of Memmott, Kanjee, Ammann, Blecka, and Seike) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... controlling, via a controller, an operation of both a lower sensor and an upper sensor configured in and to face an internal portion of a storage receptacle; determining a current operating condition of the storage receptacle, the current operating condition comprising an obstruction level associated with at least one of the lower sensor and the upper sensor; and deactivating, as instructed by the controller and based on the obstruction level of the storage receptacle, the lower sensor and activating the upper sensor.” and similarly recited in such manners in other independent claim 18.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193